      Case 4:21-cv-00160-KGB Document 2 Filed 03/01/21 Page 1 of 4
                                                                  ELECTRONICALLY FILED
                                                                    Jefferson County Circuit Coun
                                                                    Barbara A. Collins, Circuit Clerk
                                                                  2021-Jan-29 10:28:33
                                                                       35CV-21-60
       IN THE CIRCUIT COURT OF JEFFERSON COUNTY,             AnA1,.....~~o5_:_4_Pa~g~es_                __,
                           CIVIL DIVISION

NANCY BREWER                                                        PLAINTIFFS

vs.                           NO. _ _ _ _ __

BROOKSHIRE GROCERY COMPANY                                          DEFENDANT

                                  COMPLAINT

                         JURISDICTION AND VENUE

      1.    The Circuit Court of Jefferson County, Arkansas has jurisdiction of

this case because of the fact that the Plaintiff is seeking damages against the

Defendant in this civil proceeding thereby giving this Court jurisdiction under

Ark. Const. Art. 7 § 11 and Ark Code Annotated § 16-13-201.

      2.    The venue for this action is in Jefferson County, Arkansas pursuant

to the provisions of the General Venue Statute, Ark. Code Annotated          § 16-60-


101 and Ark. Code Ann.    §   16-55-213 (Civil Justice Reform Act of 2003).

                                    PARTIES

      3.    The Plaintiff, at the time of this incident, was a resident of 2406

West 24th Street, Pine Bluff, Arkansas 71603-5013.

      4.    The Defendant is Brookshire Grocery Company, a corporation

headquartered in Tyler, Texas and operating at 2800 S. Hazel Street, Pine Bluff,

Arkansas 71 603-5007. The agent for service of process is C T Corporation

System, 124 West Capitol St., Suite 1900, Little Rock, AR 72201.


                                                                                  EXHIBIT

                                                                        I~
        Case 4:21-cv-00160-KGB Document 2 Filed 03/01/21 Page 2 of 4




                           FACTUAL BACKGROUND

        5.   This accident occurred on September 9, 2020 at approximately

6:15 p.m. at 2800 S. Hazel Street, Pine Bluff, Arkansas.

        6.   Plaintiff was a customer at the Brookshire Grocery. When paying

at the check out counter, Plaintiff requested her receipt and an employee of the

Defendant, the cashier, told Plaintiff to reach over the counter for her receipt.

As Plaintiff retrieved her receipt, the cashier slammed the cash register drawer

closed. This trapped the Plaintiff's hand in the drawer and Plaintiff had to

request the cashier open the drawer so Plaintiff could free her hand. The

incident has caused pain and edema to right mid finger as well as lingering

effects from nerve damage, including numbness and tingling.

                                   COUNT I

        7.   As a cause of action and ground for relief, Plaintiff alleges the

factual matters described in paragraphs no. 1 through 6, inclusive, of the

Complaint as part of this Count.

        8.   This incident was caused by the negligence of the Defendant, which

consists of, but is not limited to, the following, which negligence was a

proximate cause of the alleged damages and injuries sustained by the Plaintiff,

viz.:

             1.    Failure to safely operate the drawer.




                                      -2-
       Case 4:21-cv-00160-KGB Document 2 Filed 03/01/21 Page 3 of 4




             2.    Failure to adequately pay attention in order to avoid injury
                   when closing the drawer.

            3.     Failure to mitigate damage through timely releasing Plaintiff's
                   hand from drawer.

            4.     Was otherwise guilty of negligence which will be more
                   particularly described during the course of the litigation.

                                   DAMAGES

      9.    Plaintiff sustained injuries and damages, which injuries and damages

consists of, but are not limited to, the following, viz.:

            1.     Permanent partial impairment;

            2.     Past and future medical expense;

            3.     Past and future pain and suffering;

            4.     Past and future mental anguish;

            5.     Loss of ability to earn in the future;

            6.     Past and future lost wages;

            7.     Scars, disfigurement and other visible results of his injuries;

            8.     Other damages that will be more particularly described during
                   the course of the litigation.

      10.   Plaintiff demands judgment against the Defendant for a sum in

excess of the minimum limits of jurisdiction for Federal Court, costs and all

other relief to which the Plaintiff may be entitled.




                                       -3-
      Case 4:21-cv-00160-KGB Document 2 Filed 03/01/21 Page 4 of 4




                                JURY DEMAND

      11 .   Plaintiff, pursuant to Rule 38 of the Arkansas Rules of Civil

Procedure, demands a jury trial on all factual issues.

                                     NANCY BREWER, PLAINTIFF




                                     By:
                                            Dill~~
                                            Attorney at law
                                            212 Center Street, Fifth Floor
                                            little Rock, AR 72201-2429
                                            Arkansas Bar No. 65021
                                            Telephone: 501-374-2400
                                            Facsimile: 501-374-8926
                                            E-Mail: david@hodgeslaw.com




                                      -4-
